DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 17 December 2020 has been entered.
Claims 2, 12, 13, 19 and 25 are cancelled.  Claims 1, 3-7, 18, 20-24 and 26 are pending examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-7, 18, 20-22 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mochizuki et al. (WO 2011/013592 using US 2012/0128817 as the English equivalent).
	Regarding claims 1, 3, 4, 20, 21 and 26, Mochizuki et al. disclose a coated formulation comprising (a) cashew nut shell liquid, anacardic acid or cardanol ; (b) silica (i.e. an oil adsorbent); and a coating.  Mochizuki et al. disclose that the cashew nut shell liquid, anacardic acid or cardanol are adsorbed to the silica and the surface of the silica particles adsorbed with cashew nut shell liquid, anacardic acid or cardanol are coated (Abstract, [0015]-[0019], [0026]-[0057]).  	
prima facie case of obviousness exists (see MPEP §2144.05 I).  
Mochizuki et al. disclose that the particle size of the silica (i.e. adsorbent) is 2 to 200 µm ([0041]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP §2144.05 I).
	Mochizuki et al. disclose wherein the coating (i.e. coating agent) is a hardened oil.  Mochizuki et al. disclose that the hardened oil includes extremely hardened oils such as extremely hardened soybean oil, extremely hardened palm oil and extremely hardened rapeseed oil ([0015]).  
	Given Mochizuki et al. disclose extremely hardened oils such as soybean oil, palm oil and rapeseed oil, inherently the hardened oils would exhibit a melting point 50°C or higher.
	Given Mochizuki et al. disclose a coated formulation substantially similar to that presently claimed, including silica (i.e. adsorbent) having a particle size ranging from 2 to 200 µm, it necessarily follows that the adsorbed cashew nut shell liquid would display the recited stability properties (i.e. when stored at 4ºC for 4 days, no cashew nut shell liquid deposits on the surface of the formulation). 
	Regarding claim 5, Mochizuki et al. disclose all of the claim limitations as set forth above.  Mochizuki et al. also disclose wherein the mass ratio of the silica particles and the hardened oil in the coated formulation is 85 to 99.9:15 to 0.1 (wherein the mass ratio of the coating agent to the silica formulation including the coating agent would be 0.1 to 15:100- [0053]).
claim 6, Mochizuki et al. disclose all of the claim limitations as set forth above.  Given Mochizuki et al. disclose an oil adsorbent, silica, having a particle size identical to that presently claimed, inherently the silica would display the recited oil adsorption capacity.
	Regarding claim 7, Mochizuki et al. disclose all of the claim limitations as set forth above.  Mochizuki et al. also disclose that coated formulation is added to a feed (Abstract, [0019]-[0021]). 
	Regarding claims 18, Mochizuki et al. disclose all of the claim limitations as set forth above.  Mochizuki et al. disclose wherein the silica portion of the coated formulation comprises from 50 to 100 g cashew nut shell liquid per 100 g of silica (i.e. cashew nut shell liquid in an amount of about 33% to 50% by mass, based on total mass of the silica portion).
	Regarding claim 22, Mochizuki et al. disclose all of the claim limitations as set forth above.  While Mochizuki et al. is silent with respect to the temperature of the oil-adsorption process, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (see MPEP §2113 I).  Here, there is no evidence on the record demonstrating the criticality of the claimed adsorption temperature.  
Allowable Subject Matter
Claims 23 and 24 are allowed.
Response to Arguments
Applicants’ arguments filed 17 December 2020 have been fully considered but they are not persuasive. 
Applicants submit “[t]he declaration submitted on July 6, 2020 . . . shows unexpected results obtained by setting the average particle diameter and the cashew nut shell liquid content as recited in amended claim 1.”
uncoated formulations having an average particle diameter of 150 µm or 320 µm and containing 25-70% of cashew nut shell liquid did not exhibit oil deposition on the surface of the silica particles after being stored at 4ºC for 4 days.”  In contrast, Applicants submit “as seen in Table 3 in the specification, an uncoated formulation produced by using a silica particle having an average particle diameter of 110 µm (Sipernat 22) and containing 56% by weight of cashew nut shell liquid exhibited oil deposition after being stored at 4ºC for 4 days.  
Applicants submit “[a]ddition of a coating to the uncoated formulation show in Table B in the declaration and Table 3 in the specification would not change the results.”  
Here, Applicants have not demonstrated the effect of the silica particle diameter when a coating agent coating a surface of each of the silica particles is present.   It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the Mochizuki et al.  references must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796